09-2920-ag
    Markaj v. Holder
                                                                                  BIA
                                                                            Abrams, IJ
                                                                          A096 263 931
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 21st day of October, two thousand ten.

    PRESENT:
             REENA RAGGI,
             GERARD E. LYNCH,
             DENNY CHIN,
                Circuit Judges.
    _______________________________________

    DENADA MARKAJ,
             Petitioner,
                       v.                                  09-2920-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL
             Respondent.
    ______________________________________
    FOR PETITIONER:               Joshua E. Bardavid, New York,
                                  New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Melissa Neiman-Kelting,
                                  Senior Litigation Counsel; Stefanie
                                  Notarino Hennes, Trial Attorney,
                                  Office of Immigration Litigation,
                                  Civil Division, United States
                                  Department of Justice, Washington,
                                  D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner      Denada     Markaj,   a   native   and   citizen   of

Albania, seeks review of an June 29, 2009 order of the BIA

affirming the November 19, 2007 decision of Immigration Judge

(“IJ”) Steven R. Abrams denying Markaj’s application for

relief under the Convention Against Torture (“CAT”).              In re

Denada Markaj, No. A096 263 931 (B.I.A. June 29, 2009), aff’g

No. A096 263 931 (Immig. Ct. N.Y. City Nov. 19, 2007).                We

assume the parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we review the IJ’s

decision as supplemented by the BIA’s decision.             See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).          We review the

BIA’s     factual   findings     under   the   substantial     evidence

standard, including those underlying the immigration court’s

determination that an alien has failed to satisfy her burden

of proof, and treat those findings as conclusive unless a

reasonable adjudicator would be compelled to conclude to the

contrary. 8 U.S.C. § 1252(b)(4)(B); Chuilu Liu v. Holder, 575


                                    2
F.3d 193, 196 (2d Cir. 2009).

    Substantial evidence supports the BIA’s determination

that Markaj failed to demonstrate that it was “more likely

than not” that she would be subject to torture, 8 C.F.R.

§ 1208.16(c), “by or at the instigation of or with the consent

or acquiescence of a public official or other person acting in

an official capacity” in Albania, id. § 1208.18(a)(1).             De La

Rosa v. Holder, 598 F.3d 103, 109 (2d Cir. 2010).              While the

record       reflects    that   trafficking    of   women   for   sexual

exploitation occurs in Albania,1 and that some police officers

may be involved in trafficking-related corruption, Markaj has

failed to show that Albanian government officials or other

persons acting in an official capacity acquiesce in such

practices.      In reaching this conclusion, the IJ relied on the

2006 U.S. Department of State Country Report on Human Rights

Practices for Albania (“Country Report”), which indicates that

Albania’s      laws     prohibit   human   trafficking   and   that   law

enforcement officials are making progress in arresting and

prosecuting human traffickers.           The IJ specifically noted the

Country Report’s observations that Albania has: (1) developed

         1
        For purposes of the CAT analysis, the IJ assumed
  that abduction, forcing a girl into a trafficking ring,
  and selling her into sexual slavery would constitute
  torture.
                                     3
a human trafficking strategy and action plan based on United

Nations guidelines that are intended to prevent recruitment

of, and to provide protection for, potential victims; (2)

outlined   an    approach    for     prosecuting      traffickers;       and

(3) arrested and convicted some traffickers.                  The Country

Report further indicates that during 2006, in contrast to

prior years, there were no reported cases of direct police

involvement in human trafficking in Albania.              Based on this

evidence, the agency reasonably determined that the Albanian

government does not acquiesce in trafficking of women.

     Although     Markaj    argues   that     the    agency   erroneously

credited the Country Report over the affidavit of her expert,

Bernd Fischer (the “Fischer Affidavit”), she has failed to

show that the record compels a result contrary to that reached

by the agency.     We generally defer to the agency’s evaluation

of   documentary   evidence,    Xiao     Ji   Chen   v.   U.S.   Dep’t    of

Justice, 471 F.3d 315, 341-42 (2d Cir. 2006), and we have

observed that U.S. State Department reports are ordinarily

probative, see Tu Lin v. Gonzales, 446 F.3d 395, 400 (2d Cir.

2006).   Here, the IJ found that the Fischer Affidavit did not

address,   much     less     contradict,      the     Country    Report’s

observations regarding the Albanian government’s efforts to


                                     4
combat human trafficking.               We identify no error in this

conclusion.         Furthermore,         given    the    Country         Report’s

observation that there were no reported cases of direct police

involvement in human trafficking in Albania during 2006, and

that the Albanian government has successfully prosecuted at

least   some    traffickers,          Markaj’s    assertion       that    police

involvement undermines government efforts to combat human

trafficking     does        not   compel    a     finding    of     government

acquiescence.    Accordingly, the IJ’s denial of CAT relief was

not erroneous.

    To the extent Markaj faults the BIA for not specifically

discussing the Fischer Affidavit, the agency was under no

obligation to do so.2         See Jian Hui Shao v. Mukasey, 546 F.3d

138, 169 (2d Cir. 2008) (“[W]e do not demand that the BIA

expressly   parse      or    refute    on   the   record    each    individual

argument or piece of evidence offered by the petitioner.”)

(internal   quotation         marks    omitted).        Moreover,        the   BIA

decision does not stand alone, but rather supplements the IJ’s

        2
         While the government argues that Markaj failed to
  exhaust her claim that the agency did not adequately
  consider the Fischer Affidavit, Markaj did challenge the
  IJ’s determination that she failed to establish a
  likelihood that she would be subjected to human
  trafficking, and we will not hold a petitioner to “the
  exact contours of [her] argument below.” See Gill v.
  INS, 420 F.3d 82, 86 (2d Cir. 2005).
                                        5
decision, which did explicitly address Markaj’s arguments

concerning the Fischer Affidavit.    See Yan Chen v. Gonzales,

417 F.3d at 271.    Thus, the agency adequately considered the

documents supporting Markaj’s CAT claim.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with the Federal Rule

of Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                                6